In this proceeding to discipline an attorney upon charges of professional misconduct, respondent was served pursuant to an order to show cause dated March 7, 1985 with the petition containing the charges. By order of the Presiding Justice of this court dated June 20, 1985, substituted service upon respondent was authorized pursuant to Judiciary Law § 90 (6) and respondent was served in accordance thereof on June 26, 1985 with an order to show cause for a default judgment. Respondent has failed to appear or answer in this proceeding.
The respondent was admitted to the Bar by the Appellate Division, First Judicial Department, on December 11, 1961, under the name Clifton E. Hall, Jr. The charges, generally stated, are that respondent (1) converted to his own personal use $16,000 of two different clients’ funds, and (2) failed to cooperate with petitioner herein in its investigation of the aforesaid complaints.
*855The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors-at-law, effective forthwith. Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.